Title: To Benjamin Franklin from Jonathan Williams, Sr., 19 June 1775
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured sir
Worcester June 19the. 1775
Hearing that you was arrv’d in America and I being much Concrned for our belov’d Son, this is to desire you to Give us Some account of his Situation and Curcomstances. Poor fellow I feare he is now undon as a Merchant. We relying on the faith of General Gage packed up all his Goods in Order to remove them out of Boston, but was forbid by him out of whose Mouth proceds blessing and cursing. They there remain with all my Estate Which was indeed Sofficient for me and all my famley though a few days before I left that once happy Town which is now become a den of theaves and robers, to Compleat ruin my Stores With all my papers and Some of my Books Were Consumed by fire. I was Oblig’d to Leave all except a few trunk of Clouths and house linnen my Sons Goods nine houses one of Which I valued at £15.000 Sterling and all its valueable furnurture, but blessed be God I have now Colected my Scater’d famley Who are all hear in this Town, in Comfortable Curcomstances at present, and rather then they Should want I will go to day Labour, though Old I have good helth (56 this day). My Greatest Concrn is to pay my debts though I have got my plate but that must if we tarrey Long in this State go to the Support of my famley. My debts that are due to me dose not follow me and was I to follow them I doobt whither I Should catch them, nor Could I as the Old Saying is make one hand Wash the other tho’ the former is five times more then the Latter. However I doobt not we Shall git through the Wilderness and on those Accounts prehaps Sooner Arive too the promis’d Land.
Our Aunt Meccom Accept’d an Invitation from Mr: Green and is well there a few days ago and happy for every one is so that thinks themselves so. My wife and Children Joines in dutyfull respects With Your Nephew and Humble Servant
J Williams

Please to direct to Worcester Which Lays in the post Rhode. Your being in the Congress will give you a better knoledge of our public State than I Can Write.

 
Addressed: To / The Honble. Benjamin Franklin Esqr / In / Philadelphia
